EXECUTION VERSION

 

SEVENTH Amendment

﻿

SEVENTH AMENDMENT, dated as of January 20, 2017 (this “Amendment”), among SBA
Senior Finance II LLC (the “Borrower”), the LENDERS AND OTHER PERSONS party
hereto and Toronto Dominion (Texas) LLC, as administrative agent (the
“Administrative Agent”).


RECITALS:

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of February 7, 2014 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto and the Administrative Agent;

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein;

WHEREAS, the amendments set forth herein reduce the stated rate of interest of
the Incremental Tranche B-1 Term Loans and the Incremental Tranche B-2 Term
Loans and, pursuant to Section 10.1(i) of the Credit Agreement, this Amendment
requires the consent of each Incremental Tranche B-1 Term Lender and Incremental
Tranche B-2 Term Lender, respectively, directly affected thereby;

WHEREAS, Section 2.18 of the Credit Agreement provides that if any Lender does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of the Credit Agreement that requires the consent of
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained pursuant to Section 10.1 of the Credit Agreement),
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6 of the Credit Agreement), all its interests, rights and
obligations under the Credit Agreement to an assignee that shall assume such
obligations;

WHEREAS, the Lenders party hereto constitute Required Lenders and are willing to
agree to this Amendment on the terms set forth herein; and

WHEREAS, Wells Fargo Securities, LLC has agreed to act as the exclusive lead
arranger for this Amendment (the “Lead Arranger”) and TD Securities (USA) LLC,
Mizuho Bank, Ltd., Barclays Bank plc, Citigroup Global Markets Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC
have agreed to act as joint bookrunners for this Amendment.

Now therefore, the parties hereto therefore agree as follows:

Section 1 .  Defined Terms.  Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement, as amended hereby.

Section 2 .  Amendments to the Credit Agreement.  The Credit Agreement is hereby
amended as of the Effective Date (as defined below) as set forth below:

(a) Amendments to Section 1.1 (Defined Terms).  Section 1.1 of the Credit
Agreement is hereby amended as of the Effective Date as follows:

(i)



by adding the following definitions in appropriate alphabetical order:







--------------------------------------------------------------------------------

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

﻿

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

﻿

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Seventh Amendment”: the Seventh Amendment, dated the Seventh Amendment
Effective Date, among the Borrower, the Lenders party thereto and the
Administrative Agent.

“Seventh Amendment Effective Date”: January 20, 2017.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(ii)



by amending the definition of “Applicable Margin” by deleting clause (e) thereof
and including in lieu thereof the following:

“(e) with respect to Incremental Tranche B-1 Term Loans and Incremental Tranche
B-2 Term Loans, 1.25% in the case of Base Rate Loans and (ii) 2.25% in the case
of Eurodollar Loans”

(iii)



by amending and restating the definition of “Base Rate” in its entirety as
follows:

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate on such day (or if such day is not a Business
Day, the immediately preceding Business Day) for a deposit in dollars with a
maturity of one month plus 1%; provided that, if any such rate shall be less
than zero, such rate shall be deemed to be zero.   For purposes hereof:  “Prime
Rate” shall mean the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate” (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published from time to time
by the Federal Reserve Board in Federal



--------------------------------------------------------------------------------

 

Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
bank prime loan rate or its equivalent).  Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.  Notwithstanding the
foregoing, the Base Rate for (i) any Initial Term Loan will be deemed to be
2.00% per annum if the Base Rate determined pursuant to this definition would
otherwise be less than 2.00% per annum and (ii) any Incremental Tranche B Term
Loan made on the Incremental Tranche B Facility Effective Date will be deemed to
be 2.00% per annum if the Base Rate determined pursuant to this definition would
otherwise be less than 2.00% per annum.

(iv)



by amending clause (e) of the definition of “Defaulting Lender” by inserting the
text “or a Bail-In Action” immediately after the text “become the subject of a
bankruptcy or insolvency proceeding”.

(v)



by amending and restating the definition of “Eurodollar Base Rate” in its
entirety as follows:

“Eurodollar Base Rate”:  (i) with respect to each day during each Interest
Period pertaining to a Eurodollar Loan denominated in Dollars or Pound Sterling,
the rate per annum determined on the basis of the rate for deposits in Dollars
or Pound Sterling, as applicable, for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
(or, in the case of Loans denominated in Pound Sterling, on the day of) the
beginning of such Interest Period.  In the event that such rate does not appear
on such page (or otherwise on such screen), the “Eurodollar Base Rate” for
purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein; provided that, if any such rate shall be less than
zero, such rate shall be deemed to be zero, and (ii) with respect to each day
during each Interest Period pertaining to a Eurodollar Loan denominated in
Australian Dollars, Canadian Dollars, Euros or Yen, BBSY, CDOR, EURIBOR or
TIBOR, as applicable.

(vi)



by amending and restating the definition of “Eurodollar Rate” in its entirety as
follows:

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements


Notwithstanding the foregoing, the Eurodollar Rate for (i) any Initial Term
Loan, with respect to any applicable Interest Period, will be deemed to be 1.00%
per annum if the Eurodollar Rate for such Interest Period determined pursuant to
this definition would otherwise be less than 1.00% per annum and (ii) any
Incremental Tranche B Term Loan made on the Incremental Tranche B Facility
Effective Date, with respect to any applicable Interest Period, will be deemed
to be 1.00% per annum if the Eurodollar Rate for such Interest Period determined
pursuant to this definition would otherwise be less than 1.00% per annum.



--------------------------------------------------------------------------------

 

(b) Amendments to Section 2.6 (Optional Prepayments).  Section 2.6 of the Credit
Agreement is hereby amended as of the Effective Date by adding the following new
paragraph (g) at the end thereof.

“(g) Any (i) optional prepayment of the Incremental Tranche B-1 Term Loans or
Incremental Tranche B-2 Term Loans using proceeds of Indebtedness incurred by
the Borrower from a substantially concurrent incurrence of syndicated term loans
for which the interest rate payable thereon on the date of such prepayment is
lower than the Eurodollar Rate on the date of such prepayment plus the
Applicable Margin with respect to such Incremental Tranche B-1 Term Loans or
Incremental Tranche B-2 Term Loans, as the case may be, on the date of such
prepayment with the primary purpose of refinancing Incremental Tranche B-1 Term
Loans or Incremental Tranche B-2 Term Loans, as the case may be, at a lower
interest rate or (ii) repricing of the Incremental Tranche B-1 Term Loans or
Incremental Tranche B-2 Term Loans pursuant to an amendment to this Agreement
resulting in the interest rate payable thereon on the date of such amendment
being lower than the Eurodollar Rate on the date immediately prior to such
amendment plus the Applicable Margin with respect to the Incremental Tranche B-1
Term Loans or Incremental Tranche B-2 Term Loans, as the case may be, on the
date immediately prior to such amendment, shall be accompanied by a prepayment
fee equal to 1.00% of the aggregate principal amount of such prepayment (or, in
the case of clause (ii) above, of the aggregate amount of Incremental Tranche
B-1 Term Loans or Incremental Tranche B-2 Term Loans, as the case may be,
outstanding immediately prior to such amendment) if made on or prior to the six
month anniversary of the Seventh Amendment Effective Date.”

(c) Amendments to Section 10 (Miscellaneous).  Section 10 of the Credit
Agreement is hereby amended as of the Effective Date by adding the following new
Section 10.22 at the end thereof:

“10.22.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or





--------------------------------------------------------------------------------

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

Section 3 .    Incremental Tranche B-1 Term Loans and Incremental Tranche B-2
Term Loans.

(a) Subject to the terms and conditions set forth herein (i) each existing
Incremental Tranche B-1 Term Lender (collectively, the “Continuing Tranche B-1
Term Loan Lenders”) that executes and delivers a B-1 Lender Addendum (Cashless
Roll) in the form attached hereto as Exhibit 1 (a “B-1 Lender Addendum (Cashless
Roll)”) consents to this Amendment and agrees to continue all of its existing
Incremental Tranche B-1 Term Loans outstanding immediately before giving effect
to this Amendment as an Incremental Tranche B-1 Term Loan on the Effective Date
in a principal amount equal to such Continuing Tranche B-1 Term Loan Lender’s
Incremental Tranche B-1 Term Loans, (ii) each existing Incremental Tranche B-2
Term Lender (collectively, the “Continuing Tranche B-2 Term Loan Lenders”, and,
together with the Continuing Tranche B-1 Term Loan Lenders, the “Continuing
Tranche B Term Loan Lenders”) that executes and delivers a B-2 Lender Addendum
(Cashless Roll) in the form attached hereto as Exhibit 2 (a “B-2 Lender Addendum
(Cashless Roll)”) consents to this Amendment and agrees to continue all of its
existing Incremental Tranche B-2 Term Loans outstanding immediately before
giving effect to this Amendment as an Incremental Tranche B-2 Term Loan on the
Effective Date in a principal amount equal to such Continuing Tranche B-2 Term
Loan Lender’s Incremental Tranche B-2 Term Loans, (iii) each Person
(collectively, the “Additional Tranche B-1 Term Loan Lenders”) that executes and
delivers a Lender Addendum (Additional Tranche B-1 Term Loan Lender) in the form
attached hereto as Exhibit 3 (a “Lender Addendum (Additional Tranche B-1 Term
Loan Lender)”) agrees to take by assignment on the Effective Date from one or
more Non-Consenting Lenders (as defined below) a principal amount of Incremental
Tranche B-1 Term Loans not to exceed the commitment offered by such Additional
Tranche B-1 Term Loan Lender to the Lead Arranger to so take by assignment
Incremental Tranche B-1 Term Loans from Non-Consenting Lenders and (iv) each
Person (collectively, the “Additional Tranche B-2 Term Loan Lenders” and,
together with the Additional Tranche B-1 Term Loan Lenders, the “Additional
Tranche B Term Loan Lenders”) that executes and delivers a Lender Addendum
(Additional Tranche B-2 Term Loan Lender) in the form attached hereto as Exhibit
4 (a “Lender Addendum (Additional Tranche B-2 Term Loan Lender)” and, together
with a B-1 Lender Addendum (Cashless Roll), B-2 Lender Addendum (Cashless Roll)
and a Lender Addendum (Additional Tranche B-1 Term Loan Lender), a “Lender
Addendum”) agrees to take by assignment on the Effective Date from one or more
Non-Consenting Lenders a principal amount of Incremental Tranche B-2 Term Loans
not to exceed the commitment offered by such Additional Tranche B-2 Term Loan
Lender to the Lead Arranger to so take by assignment Incremental Tranche B-2
Term Loans from Non-Consenting Lenders. For purposes hereof, a Person shall
become a party to the Credit Agreement as amended hereby and an Incremental
Tranche B-1 Term Loan Lender or Incremental Tranche B-2 Term Loan Lender, as the
case may be, as of the Effective Date by executing and delivering to the
Administrative Agent, on or prior to the Effective Date, a Lender Addendum
(Additional Tranche B-1 Term Loan Lender) or Lender Addendum (Additional Tranche
B-2 Term Loan Lender), respectively, in its capacity as an Incremental Tranche
B-1 Term Loan Lender or Incremental Tranche B-2 Term Loan Lender, respectively.
For the avoidance of doubt, the existing Incremental Tranche B-1 Term Loans and
Incremental Tranche B-2 Term Loans of a Continuing Tranche B-1 Term Loan Lender
or Continuing Tranche B-2 Term Loan Lender, as the case may be, must be
continued in whole and may not be continued in part.

(b) Any Non-Consenting Lender whose Incremental Tranche B-1 Term Loans or
Incremental Tranche B-2 Term Loans are repaid or assigned to one or more
Additional Tranche B Term Loan Lenders on the Effective Date in accordance with
this Amendment shall be entitled to



--------------------------------------------------------------------------------

 

the benefits of Section 2.16 of the Credit Agreement with respect thereto. The
Continuing Tranche B Term Loan Lenders hereby waive the benefits of Section 2.16
of the Credit Agreement with respect to that portion of the Incremental Tranche
B-1 Term Loans and Incremental Tranche B-2 Term Loans of such Lender continued
hereunder.

(c) Notwithstanding anything herein to the contrary, the provisions of the
Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, increased costs and break funding payments (other than to the extent
waived pursuant to Section 3(b)) shall continue in full force and effect with
respect to, and for the benefit of, each existing Incremental Tranche B-1 Term
Loan Lender and each Incremental Tranche B-2 Term Loan Lender in respect of each
such Lender’s existing Incremental Tranche B-1 Term Loans and Incremental
Tranche B-2 Term Loans, as the case may be, to the same extent expressly set
forth therein.

(d) Notwithstanding anything in this Amendment to the contrary, the continuation
of existing Incremental Tranche B-1 Term Loans and existing Incremental Tranche
B-2 Term Loans may be implemented pursuant to other procedures specified by the
Administrative Agent, including by replacement of such existing Incremental
Tranche B-1 Term Loans and/or Incremental Tranche B-2 Term Loans by a deemed
repayment of such existing Incremental Tranche B-1 Term Loans and/or existing
Incremental Tranche B-2 Term Loans of a Continuing Tranche B-1 Term Loan Lender
or Continuing Tranche B-2 Term Loan Lender, as the case may be, followed by a
subsequent deemed assignment to it of new Incremental Tranche B-1 Term Loans and
Incremental Tranche B-2 Term Loans, as the case may be, in the same amount.

(e) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Administrative Agent, any Lender with existing
Incremental Tranche B-1 Term Loans or existing Incremental Tranche B-2 Term
Loans that are replaced as contemplated hereby (whether by assignment of its
Incremental Tranche B-1 Term Loans and/or Incremental Tranche B-2 Term Loans to
one or more Additional Tranche B Term Loan Lenders or otherwise) shall,
automatically upon receipt (or deemed receipt) of the amount necessary to
purchase such Lender’s existing Incremental Tranche B-1 Term Loans and/or
existing Incremental Tranche B-2 Term Loans so replaced, at par, and pay all
accrued interest thereon, be deemed to have assigned such Incremental Tranche
B-1 Term Loans and/or Incremental Tranche B-2 Term Loans pursuant to a form of
Assignment and Acceptance and, accordingly, no other action by the Lenders, the
Administrative Agent or the Loan Parties shall be required in connection
therewith. The Lenders hereby agree to waive any notice requirements of the
Credit Agreement in connection with the replacement of existing Incremental
Tranche B-1 Term Loans and existing Incremental Tranche B-2 Term Loans
contemplated hereby (whether by assignment of its Incremental Tranche B-1 Term
Loans and/or Incremental Tranche B-2 Term Loans to one or more Additional
Tranche B Term Loan Lenders or otherwise).

Section 4 .    Representations and Warranties; No Default.  The Borrower hereby
certifies that, immediately before and after giving effect to this Amendment,
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents are true and correct in all material respects
(and in all respects if qualified by materiality) on and as of such date as if
made on and as of such date (except for such representations and warranties
expressly stated to be made as of a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (b) no Default or Event of Default has occurred and is continuing.

Section 5 .  Conditions to Effectiveness.  This Amendment shall become effective
upon satisfaction of the following conditions precedent (such date, the
“Effective Date”):



--------------------------------------------------------------------------------

 

(a) receipt by the Administrative Agent of (i) executed signature pages to this
Amendment from the Borrower and the Administrative Agent and (ii) an executed
Lender Addendum of each of the Additional Tranche B-1 Term Loan Lenders, the
Additional Tranche B-2 Term Loan Lenders, the Continuing Tranche B-1 Term Loan
Lenders and the Continuing Tranche B-2 Term Loan Lenders;

(b) the Continuing Tranche B Term Loan Lenders and any other Lender party hereto
shall constitute Required Lenders;

(c) all rights and obligations under the Credit Agreement of any existing
Incremental Tranche B-1 Term Lender and any existing Incremental Tranche B-2
Term Lender that does not consent to this Amendment (each, a “Non-Consenting
Lender”) shall have been assigned and delegated (or substantially concurrently
with the Effective Date shall be assigned and delegated), without recourse (in
accordance with and subject to the restrictions contained in Section 10.6 of the
Credit Agreement), to an assignee that has assumed (or substantially
concurrently with the Effective Date shall be assumed) such obligations; and it
is acknowledged and agreed that (x) the Borrower has received the prior written
consent of the Administrative Agent to such assignments and delegations and (y)
each such Lender has received (or substantially concurrently with the Effective
Date shall have received or will be deemed to have received) as set forth in
Section 3 or otherwise payment of an amount equal to the outstanding principal
of its Incremental Tranche B-1 Term Loans and/or its Incremental Tranche B-2
Term Loans, as the case may be, accrued interest thereon, accrued fees and all
other amounts payable to it under the Credit Agreement, from the assignee
thereof (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(d) (i) the accuracy in all material respects (and in all respects if qualified
by materiality) of the representations and warranties of each Loan Party set
forth in the Loan Documents (except in the case of any such representation and
warranty that specifically relates to an earlier date, in which case such
representation and warranty shall be true and correct on and as of such earlier
date) and (ii) there being no Default or Event of Default in existence at the
time of, or after giving effect to, this Amendment;

(e) the payment of all fees and out of pocket expenses due to the Administrative
Agent and the Lead Arranger;

(f) the Administrative Agent shall have received, at least 5 days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

Section 6 .  Effect on the Loan Documents; Miscellaneous.  Except as expressly
provided herein or in the Credit Agreement, all of the terms and provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect.  This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.  Provisions of
this Amendment are deemed incorporated into the Credit Agreement as if fully set
forth therein. 

Section 7 .  Expenses.  The Borrower shall pay and reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with the
preparation and delivery of this Amendment, including, without limitation, the
reasonable fees and disbursements of one counsel to the Administrative Agent in
each applicable jurisdiction.



--------------------------------------------------------------------------------

 

Section 8 .  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 9 .  Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

﻿

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

﻿

SBA SENIOR FINANCE II LLC



﻿

 

By:

/s/ Thomas P. Hunt

﻿

Name:

 

Thomas P. Hunt

Title:

Executive Vice President and General Counsel

﻿




﻿





[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

 

TORONTO DOMINION (TEXAS) LLC, as Administrative Agent

By:

/s/ Alice Mare

﻿

Name:

 

Alice Mare

Title:

Authorized Signatory

﻿

 

[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

For any Lender other than an Incremental Tranche B-1 Term Lender or an
Incremental Tranche B-2 Term Lender:

﻿

﻿

 

BARCLAYS BANK PLC, as Lender

By:

/s/ Christopher M. Aitkin

﻿

Name:

 

Christopher M. Aitkin

Title:

Assistant Vice President

﻿

﻿

﻿





[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

For any Lender other than an Incremental Tranche B-1 Term Lender or an
Incremental Tranche B-2 Term Lender:

﻿

﻿

 

CITIBANK, N.A., as Lender

By:

/s/ Keith Lukasavich

﻿

Name:

 

Keith Lukasavich

Title:

Vice President & Managing Director

﻿

﻿

﻿





[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

For any Lender other than an Incremental Tranche B-1 Term Lender or an
Incremental Tranche B-2 Term Lender:

﻿

﻿

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

By:

/s/ Marcus Tarkington

﻿

Name:

 

Marcus Tarkington

Title:

Director

﻿

By:

/s/ Benjamin Souh

﻿

Name:

 

Benjamin Souh

Title:

Vice President

﻿

﻿

﻿





[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

For any Lender other than an Incremental Tranche B-1 Term Lender or an
Incremental Tranche B-2 Term Lender:

﻿

﻿

 

MIZUHO BANK, LTD., as Lender

By:

/s/ Daniel Guevara

﻿

Name:

 

Daniel Guevara

Title:

Authorized Signatory

﻿

﻿

﻿





[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

For any Lender other than an Incremental Tranche B-1 Term Lender or an
Incremental Tranche B-2 Term Lender:

﻿

﻿

 

TORONTO DOMINION (TEXAS) LLC, as Lender

By:

/s/ Alice Mare

﻿

Name:

 

Alice Mare

Title:

Authorized Signatory

﻿

﻿

﻿





[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

For any Lender other than an Incremental Tranche B-1 Term Lender or an
Incremental Tranche B-2 Term Lender:

﻿

﻿

 

Wells Fargo Bank N.A., as Lender

By:

/s/ Kieran Mahon

﻿

Name:

 

Kieran Mahon

Title:

Director

﻿

﻿

﻿





[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

For any Lender other than an Incremental Tranche B-1 Term Lender or an
Incremental Tranche B-2 Term Lender:

﻿

﻿

 

JPMORGAN CHASE BANK, N.A.,
as Lender

By:

/s/ Bruce S. Borden

﻿

Name:

 

Bruce S. Borden

Title:

Executive Director

﻿

﻿

﻿

 

[Signature Page to Seventh Amendment to SBA Senior Finance II CRA]

--------------------------------------------------------------------------------

 

 

Exhibit 1 to

Seventh Amendment to

Second Amended and Restated Credit Agreement

﻿

B-1 LENDER ADDENDUM (CASHLESS ROLL)

January 20, 2017

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (the “Credit Agreement”; unless otherwise defined herein,
terms defined therein being used herein as therein defined) and that certain
Seventh Amendment thereto dated as of January 20, 2017 (the “Amendment”; the
Credit Agreement as amended by the Amendment, the “Amended Credit Agreement”),
among SBA Senior Finance II LLC, as the Borrower, Toronto Dominion (Texas) LLC,
as Administrative Agent, and the Lenders and other agents party hereto.

As provided in Section 3 of the Amendment, upon execution and delivery of this
B-1 Lender Addendum (Cashless Roll) by the undersigned, the Continuing Tranche
B-1 Term Loan Lender named herein hereby consents to the Amendment and agrees to
continue all of its existing Incremental Tranche B-1 Term Loans outstanding
immediately before giving effect to the Amendment as an Incremental Tranche B-1
Term Loan under the Amended Credit Agreement in a principal amount equal to the
Incremental Tranche B-1 Term Loans of such Continuing Tranche B-1 Term Loan
Lender, effective as of the Effective Date (as defined in the Amendment).

﻿

THIS B-1 LENDER ADDENDUM (CASHLESS ROLL) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

﻿

Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.

﻿

[SIGNATURE PAGES FOLLOW]

﻿

 

 

--------------------------------------------------------------------------------

 

[B-1 Lender Addendum (Cashless Roll)]

IN WITNESS WHEREOF, the parties hereto have caused this B-1 Lender Addendum
(Cashless Roll) to be duly executed and delivered by their proper and duly
authorized officers as of the date first set forth above.

Name of Institution:

﻿

_____________________________, as Lender

﻿

By:___________________________

Name:

Title:

﻿

﻿

For any Lender requiring a second signature line:

﻿

﻿

﻿

By:___________________________

Name:

Title:

﻿

﻿

﻿

 

[Signature Page to B-1 Lender Addendum (Cashless Roll)]

 

--------------------------------------------------------------------------------

 

 

Exhibit 2 to

Seventh Amendment to

Second Amended and Restated Credit Agreement

﻿

B-2 LENDER ADDENDUM (CASHLESS ROLL)

January 20, 2017

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (the “Credit Agreement”; unless otherwise defined herein,
terms defined therein being used herein as therein defined) and that certain
Seventh Amendment thereto dated as of January 20, 2017 (the “Amendment”; the
Credit Agreement as amended by the Amendment, the “Amended Credit Agreement”),
among SBA Senior Finance II LLC, as the Borrower, Toronto Dominion (Texas) LLC,
as Administrative Agent, and the Lenders and other agents party hereto.

As provided in Section 3 of the Amendment, upon execution and delivery of this
B-2 Lender Addendum (Cashless Roll) by the undersigned, the Continuing Tranche
B-2 Term Loan Lender named herein hereby consents to the Amendment and agrees to
continue all of its existing Incremental Tranche B-2 Term Loans outstanding
immediately before giving effect to the Amendment as an Incremental Tranche B-2
Term Loan under the Amended Credit Agreement in a principal amount equal to the
Incremental Tranche B-2 Term Loans of such Continuing Tranche B-2 Term Loan
Lender, effective as of the Effective Date (as defined in the Amendment).

﻿

THIS B-2 LENDER ADDENDUM (CASHLESS ROLL) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

﻿

Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.

﻿

[SIGNATURE PAGES FOLLOW]

﻿

 

 

--------------------------------------------------------------------------------

 

[B-2 Lender Addendum (Cashless Roll)]

IN WITNESS WHEREOF, the parties hereto have caused this B-2 Lender Addendum
(Cashless Roll) to be duly executed and delivered by their proper and duly
authorized officers as of the date first set forth above.

Name of Institution:

﻿

_____________________________, as Lender

﻿

By:___________________________

Name:

Title:

﻿

﻿

For any Lender requiring a second signature line:

﻿

﻿

﻿

By:___________________________

Name:

Title:

﻿

﻿

﻿

 

[Signature Page to B-2 Lender Addendum (Cashless Roll)]

 

--------------------------------------------------------------------------------

 

 

Exhibit 3 to

Seventh Amendment to

Second Amended and Restated Credit Agreement

LENDER ADDENDUM (Additional Tranche B-1 Term Loan Lender)

January 20, 2017

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (the “Credit Agreement”; unless otherwise defined herein,
terms defined therein being used herein as therein defined) and that certain
Seventh Amendment thereto dated as of January 20, 2017 (the “Amendment”; the
Credit Agreement as amended by the Amendment, the “Amended Credit Agreement”),
among SBA Senior Finance II LLC, as the Borrower, Toronto Dominion (Texas) LLC,
as Administrative Agent, and the Lenders and other agents party hereto.

As provided in Section 3 of the Amendment, upon execution and delivery of this
Lender Addendum (Additional Tranche B-1 Term Loan Lender) (this “Addendum”) by
the undersigned, the Additional Tranche B-1 Term Loan Lender named herein hereby
takes by assignment from one or more Non-Consenting Lenders a principal amount
of Incremental Tranche B-1 Term Loans not to exceed the commitment offered by
such Additional Tranche B-1 Term Loan Lender to the Lead Arranger to so take by
assignment Incremental Tranche B-1 Term Loans from Non-Consenting Lenders (such
assigned Incremental Tranche B-1 Term Loans, the “Assigned Interest”) and, as a
result, effective as of the Effective Date (as defined in the Amendment), hereby
becomes an Incremental Tranche B-1 Term Loan Lender under the Amended Credit
Agreement.

﻿

The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Addendum and to consummate the transactions contemplated hereby and to become a
Lender under the Amended Credit Agreement, (ii) it is not a natural person and
otherwise meets all the requirements to be an assignee under Section 10.6(c) of
the Amended Credit Agreement, (iii) from and after the date hereof, it shall be
bound by the provisions of the Amended Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Amended Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Addendum and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, the Lead
Arranger or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Addendum and to purchase the Assigned Interest, (vii) separately provided
to the Administrative Agent or attached to this Addendum is any tax or other
documentation required to be delivered by it pursuant to the terms of the
Amended Credit Agreement, duly completed and executed by the undersigned, and
(viii) is not in possession of any information regarding any Loan Party, its
assets, its ability to perform its Obligations or any other matter that may be
material to a decision by any Term Loan Lender to participate in the
transactions contemplated hereby that has not previously been disclosed to the
Administrative Agent and the Lenders; (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Lead Arranger or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are



 

--------------------------------------------------------------------------------

 

 

required to be performed by it as a Lender and (c) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Amended Credit Agreement and the other Loan Documents as are
delegated to or otherwise conferred upon the Administrative Agent, by the terms
thereof, together with such powers as are reasonably incidental thereto.

﻿

THIS LENDER ADDENDUM (Additional Tranche B-1 Term Loan Lender)  SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

﻿

Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.

﻿

[SIGNATURE PAGES FOLLOW]

﻿

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
(Additional Tranche B-1 Term Loan Lender) to be duly executed and delivered by
their proper and duly authorized officers as of the date first set forth above.

Name of Institution:

﻿

_____________________________, as Lender

﻿

By:___________________________

Name:

Title:

﻿

﻿

For any Lender requiring a second signature line:

﻿

﻿

﻿

By:___________________________

Name:

Title:

﻿

﻿

 

[Signature Page to Lender Addendum (Additional Tranche B-1 Term Loan Lender)]

 

--------------------------------------------------------------------------------

 

 

Exhibit 4 to

Seventh Amendment to

Second Amended and Restated Credit Agreement

LENDER ADDENDUM (Additional Tranche B-2 Term Loan Lender)

January 20, 2017

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 7, 2014 (the “Credit Agreement”; unless otherwise defined herein,
terms defined therein being used herein as therein defined) and that certain
Seventh Amendment thereto dated as of January 20, 2017 (the “Amendment”; the
Credit Agreement as amended by the Amendment, the “Amended Credit Agreement”),
among SBA Senior Finance II LLC, as the Borrower, Toronto Dominion (Texas) LLC,
as Administrative Agent, and the Lenders and other agents party hereto.

As provided in Section 3 of the Amendment, upon execution and delivery of this
Lender Addendum (Additional Tranche B-2 Term Loan Lender) (this “Addendum”) by
the undersigned, the Additional Tranche B-2 Term Loan Lender named herein hereby
takes by assignment from one or more Non-Consenting Lenders a principal amount
of Incremental Tranche B-2 Term Loans not to exceed the commitment offered by
such Additional Tranche B-2 Term Loan Lender to the Lead Arranger to so take by
assignment Incremental Tranche B-2 Term Loans from Non-Consenting Lenders (such
assigned Incremental Tranche B-2 Term Loans, the “Assigned Interest”) and, as a
result, effective as of the Effective Date (as defined in the Amendment), hereby
becomes an Incremental Tranche B-2 Term Loan Lender under the Amended Credit
Agreement.

﻿

The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Addendum and to consummate the transactions contemplated hereby and to become a
Lender under the Amended Credit Agreement, (ii) it is not a natural person and
otherwise meets all the requirements to be an assignee under Section 10.6(c) of
the Amended Credit Agreement, (iii) from and after the date hereof, it shall be
bound by the provisions of the Amended Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Amended Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Addendum and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, the Lead
Arranger or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Addendum and to purchase the Assigned Interest, (vii) separately provided
to the Administrative Agent or attached to this Addendum is any tax or other
documentation required to be delivered by it pursuant to the terms of the
Amended Credit Agreement, duly completed and executed by the undersigned, and
(viii) is not in possession of any information regarding any Loan Party, its
assets, its ability to perform its Obligations or any other matter that may be
material to a decision by any Term Loan Lender to participate in the
transactions contemplated hereby that has not previously been disclosed to the
Administrative Agent and the Lenders; (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Lead Arranger or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are



 

--------------------------------------------------------------------------------

 

 

required to be performed by it as a Lender and (c) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Amended Credit Agreement and the other Loan Documents as are
delegated to or otherwise conferred upon the Administrative Agent, by the terms
thereof, together with such powers as are reasonably incidental thereto.

﻿

THIS LENDER ADDENDUM (Additional Tranche B-2 Term Loan Lender)  SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

﻿

Delivery of an executed signature page hereof by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
hereof.

﻿

[SIGNATURE PAGES FOLLOW]

﻿

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
(Additional Tranche B-2 Term Loan Lender) to be duly executed and delivered by
their proper and duly authorized officers as of the date first set forth above.

Name of Institution:

﻿

_____________________________, as Lender

﻿

By:___________________________

Name:

Title:

﻿

﻿

For any Lender requiring a second signature line:

﻿

﻿

﻿

By:___________________________

Name:

Title:

﻿

﻿



[Signature Page to Lender Addendum (Additional Tranche B-2 Term Loan Lender)]

--------------------------------------------------------------------------------